Case 1:19-cr-00869-ER Document 108-4 Filed 09/10/21 Page 1 of 3




               Exhibit D
SEC Form 4                         Case 1:19-cr-00869-ER Document 108-4 Filed 09/10/21 Page 2 of 3
              FORM 4                              UNITED STATES SECURITIES AND EXCHANGE COMMISSION
                                                                                             Washington, D.C. 20549
                                                                                                                                                                                        OMB APPROVAL
      Check this box if no longer subject to         STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                               OMB Number:                  3235-0287
      Section 16. Form 4 or Form 5                                                                                                                                              Estimated average burden
      obligations may continue. See                                                                                                                                             hours per response:                 0.5
      Instruction 1(b).                                             Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                           or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                  2. Issuer Name and Ticker or Trading Symbol                                 5. Relationship of Reporting Person(s) to Issuer

 FRIEDMAN MARK A                                                          ICONIX BRAND GROUP, INC. [ ICON ]                                           (Check all applicable)
                                                                                                                                                           X      Director                         10% Owner
                                                                                                                                                                  Officer (give title              Other (specify
                                                                          3. Date of Earliest Transaction (Month/Day/Year)
 (Last)                  (First)                  (Middle)                                                                                                        below)                           below)
                                                                          11/05/2014
 595 NORTH STREET
                                                                          4. If Amendment, Date of Original Filed (Month/Day/Year)                    6. Individual or Joint/Group Filing (Check Applicable
                                                                                                                                                      Line)
(Street)
                                                                                                                                                           X      Form filed by One Reporting Person
 RYE                     NY                       10580
                                                                                                                                                                  Form filed by More than One Reporting
                                                                                                                                                                  Person
 (City)                  (State)                  (Zip)

                                               Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                              2. Transaction     2A. Deemed            3.             4. Securities Acquired (A) or               5. Amount of            6. Ownership        7. Nature
                                                             Date               Execution Date,       Transaction    Disposed Of (D) (Instr. 3, 4 and 5)         Securities              Form: Direct        of Indirect
                                                             (Month/Day/Year)   if any                Code (Instr.                                               Beneficially            (D) or Indirect     Beneficial
                                                                                (Month/Day/Year)      8)                                                         Owned Following         (I) (Instr. 4)      Ownership
                                                                                                                                                                 Reported                                    (Instr. 4)
                                                                                                                                    (A) or                       Transaction(s)
                                                                                                      Code    V      Amount                  Price
                                                                                                                                    (D)                          (Instr. 3 and 4)

Common Stock                                                  11/05/2014                                S              6,120          D      $39.8444(1)                 36,347                D

                                                 Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                            (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.              3. Transaction        3A. Deemed          4.             5. Number       6. Date Exercisable and      7. Title and           8. Price of    9. Number of      10.              11. Nature
Derivative    Conversion      Date                  Execution Date,     Transaction    of              Expiration Date              Amount of              Derivative     derivative        Ownership        of Indirect
Security      or Exercise     (Month/Day/Year)      if any              Code (Instr.   Derivative      (Month/Day/Year)             Securities             Security       Securities        Form:            Beneficial
(Instr. 3)    Price of                              (Month/Day/Year)    8)             Securities                                   Underlying             (Instr. 5)     Beneficially      Direct (D)       Ownership
              Derivative                                                               Acquired                                     Derivative                            Owned             or Indirect      (Instr. 4)
              Security                                                                 (A) or                                       Security (Instr. 3                    Following         (I) (Instr. 4)
                                                                                       Disposed                                     and 4)                                Reported
                                                                                       of (D)                                                                             Transaction(s)
                                                                                       (Instr. 3, 4                                                                       (Instr. 4)
                                                                                       and 5)

                                                                                                                                             Amount
                                                                                                                                             or
                                                                                                                                             Number
                                                                                                       Date           Expiration             of
                                                                        Code    V      (A)    (D)      Exercisable    Date          Title    Shares

Explanation of Responses:
1. The reported sales transactions were executed in multiple trades at prices ranging from $39.74 to $39.94. The price reported above reflects the weighted average sales price. The reporting person hereby
undertakes to provide, upon request, to the SEC staff, the issuer or a security holder of the issuer, full information regarding the number of shares and prices at which the transactions were effected.
Remarks:
Exhibit List Exhibit 24 - Power of Attorney
                                                                                                                               /s/ Ericka Alford, Attorney-In-
                                                                                                                                                               11/07/2014
                                                                                                                               Fact
                                                                                                                      ** Signature of Reporting Person Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
                 Case 1:19-cr-00869-ER    Document
                       LIMITED POWER OF ATTORNEY FOR 108-4 Filed 09/10/21 Page 3 of 3
                        SECTION 16 REPORTING OBLIGATIONS

     Know all by these presents, that the undersigned hereby makes, constitutes
and appoints Jeff Lupinacci, Jason Schaefer, Ericka Alford and Brian Snyderman,
each acting individually, as the undersigned's true and lawful attorney-in-fact,
with full power and authority as hereinafter described on behalf of and in the
name, place and stead of the undersigned to:

     (1) prepare, execute in the undersigned's name and on the
undersigned's behalf, and submit to the U.S. Securities and Exchange Commission
(the "SEC") a Form ID, including amendments thereto, and any other documents
necessary or appropriate to obtain codes and passwords enabling the undersigned
to make electronic filings with the SEC of reports required by Section 16(a) of
the Securities Exchange Act of 1934 or any rule or regulation promulgated
thereunder, as amended from time to time (the "Exchange Act") and any other
regulation of the SEC;

     (2) prepare, execute, acknowledge, deliver and file
Forms 3, 4, and 5 (including any amendments thereto) with respect to the
securities of Iconix Band Group, Inc. a Delaware corporation (the "Company"),
with the SEC, any national securities exchanges and the Company, as considered
necessary or advisable under Section 16(a) of the Exchange Act;

     (3) seek or obtain, as the undersigned's representative and on the
undersigned's behalf, information on transactions in the Company's securities
from any third party, including brokers, employee benefit plan administrators
and trustees, and the undersigned hereby authorizes any such person to release
any such information to the undersigned and approves and ratifies any such
release of information; and

     (4) perform any and all other acts which in the discretion of such
attorney-in-fact are necessary or desirable for and on behalf of the undersigned
in connection with the foregoing.

     The undersigned acknowledges that:

     (1) this Power of Attorney authorizes, but does not require, each such
attorney-in-fact to act in their discretion on information provided to such
attorney-in-fact without independent verification of such information;

     (2) any documents prepared and/or executed by either such attorney-in-fact
on behalf of the undersigned pursuant to this Power of Attorney will be in such
form and will contain such information and disclosure as such attorney-in-fact,
in his or her discretion, deems necessary or desirable;

     (3) neither the Company nor either of such attorneys-in-fact assumes (i)
any liability for the undersigned's responsibility to comply with the
requirement of the Exchange Act, (ii) any liability of the undersigned for any
failure to comply with such requirements, or (iii) any obligation or liability
of the undersigned for profit disgorgement under Section 16(b) of the Exchange
Act; and

     (4) this Power of Attorney does not relieve the undersigned from
responsibility for compliance with the undersigned's obligations under the
Exchange Act, including without limitation the reporting requirements under
Section 16 of the Exchange Act.

     The undersigned hereby gives and grants each of the foregoing
attorneys-in-fact full power and authority to do and perform all and every act
and thing whatsoever requisite, necessary or appropriate to be done in and about
the foregoing matters as fully to all intents and purposes as the undersigned
might or could do if present, hereby ratifying all that each such attorney-in-
fact of, for and on behalf of the undersigned, shall lawfully do or cause to be
done by virtue of this Limited Power of Attorney.

     This Power of Attorney supersedes and replaces any previously granted
Powers of Attorney with respect to filings with the SEC pursuant to Section 16
of the Exchange Act. This Power of Attorney shall remain in full force and
effect until revoked by the undersigned in a signed writing delivered to each
such attorney-in-fact.

     IN WITNESS WHEREOF, the undersigned has caused this Power of Attorney to be
executed as of this 5th day of November, 2014.


                               -/s/- Mark Friedman
                               ------------------------
                                      Mark Friedman
